Citation Nr: 0122734	
Decision Date: 09/18/01    Archive Date: 09/24/01

DOCKET NO.  98-10 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Allan R. Harris, Attorney


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had active service from September to December 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  The veteran submitted a notice of 
disagreement with the rating decision in November 1996.  The 
RO issued a statement of the case in April 1998, and the 
veteran's substantive appeal was filed in May 1998.

The claim was remanded by the Board on July 22, 1999 with 
instruction that certain additional development be 
accomplished.  The claim has been returned to the Board for 
appellate review.

In the July 22, 1999 decision of which the aforementioned 
remand was a part, the Board found that claims of entitlement 
to service connection for a right shoulder disorder and a 
left knee disorder were not "well grounded."  On November 
9, 2000, however, the Veterans Claims Assistance Act of 2000 
was enacted.  See 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West Supp. 2001).  This law provides, among other 
things, that any veteran whose claim was denied or dismissed 
by VA, the Court or the Federal Circuit from July 14, 1999 to 
November 9, 2000 on the basis that it was not well grounded, 
as that term was used in former 38 U.S.C. § 5107(a), may have 
his or her claim readjudicated under the new law.  In the 
light of the newly enacted statute, the veteran is hereby 
advised that if he wishes to have his claims of service 
connection for a right shoulder disorder and a left knee 
disorder readjudicated pursuant to the new law, he must 
affirmatively communicate that intent, and his request must 
be received by VA no later than November 9, 2002.  
38 U.S.C.A. § 7107 note (Effective and Applicability 
Provisions).


REMAND

The veteran filed his claim of entitlement to service 
connection for a psychiatric disorder in January 1992.

Also in January 1992, the veteran appointed the Veterans of 
Foreign Wars (VFW) his representative by executing and 
submitting to the RO a VA Form 21-22, Appointment of Veterans 
Service Organization as Claimant's Representative.  In 
February 1998, however, the RO received a letter from the 
veteran's attorney in which the attorney stated that he was 
representing the veteran in connection with his pending 
claims of entitlement to compensation and pension.  This 
letter was written on the attorney's professional letterhead.  
Under VA regulations, this submission served to establish the 
attorney as the veteran's representative in the prosecution 
of those claims.  38 C.F.R. § 20.603 (2000).  At the same 
time, the authority of the VFW to represent the veteran in 
the prosecution of those claims was revoked by the 
designation of the attorney.  38 C.F.R. § 20.607 (2000) ("An 
appropriate designation of a new representative will 
automatically revoke any prior designation of 
representation."); see also 38 C.F.R. § 20.601 (2000).  
Acknowledging this effect, the VFW wrote the RO in November 
1998 stating that it should no longer be regarded as the 
veteran's representative.

An appellant is entitled to representation in all stages of 
an appeal.  38 C.F.R. § 20.600 (2000).  The notice to which a 
claimant is entitled from VA during the prosecution of a 
claim must also be given to his or her representative.

Thus, applicable law provides that the statement of the case 
and any supplemental statement of the case required 
thereunder must be issued to both the claimant and the 
claimant's representative.  38 U.S.C.A. § 7105(d)(3) (West 
1991); 38 C.F.R. §§ 19.30, 19.31 (2000).  Issuance of the 
statement of the case or supplemental statement of the case 
serves a claimant's due process right to notice and raises 
the claimant's due process right to an opportunity to be 
heard.  See 38 C.F.R. § 19.29 (2000) (The statement of the 
case must be complete enough to allow the appellant to 
present written and/or oral arguments before the Board.)  
Thus, the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (the Court) has held that after VA has 
issued a statement of the case or supplemental statement of 
the case in which it has relied on new evidence that it has 
obtained or developed, the claimant has a due process right 
to respond to it with commentary, argument, and additional 
evidence.  Austin v. Brown, 6 Vet. App. 547, 551 (1994).  The 
United States Court of Appeals for the Federal Circuit has 
said that the failure to provide the accredited 
representative of a claimant with a copy of a statement of 
the case issued to the claimant represents "grave procedural 
error" vitiating the finality of Board and RO decisions.  
Hayre v. West, 188 F.3d 1327, 1333 (Fed. Cir. 1999) (citing 
Kuo v. Derwinski, 2 Vet. App. 662, 666 (1992) (failure to 
send statement of the case to accredited representative 
tolled 60-day period to respond)).

A supplemental statement of the case was required in this 
case after the July 1999 Remand by the Board.  38 C.F.R. 
§ 19.31 (2000) (A supplemental statement of the case is 
required following development pursuant to a remand by the 
Board unless the only purpose of the remand is to assemble 
records previously considered by the agency of original 
jurisdiction and properly discussed in a prior statement of 
the case or supplemental statement of the case or unless the 
Board specifies in the remand that a supplemental statement 
of the case is not required.).  Two supplemental statements 
of the case were issued, in July 2000 and April 2001, 
respectively, after receipt of new evidence.  However, in 
neither instance was a copy furnished to the veteran's 
representative.  Instead, the claims file reflects, a copy 
was furnished to the VFW.  

The Board notes that at present, the claims file does not 
contain written argument or commentary by the veteran's 
representative.  

In accordance with the instructions in the July 1999 remand 
by the Board, the RO sent a letter to the veteran in 
September 1999 to inform him of evidence that could 
substantiate his claim.  The letter indicates that a copy was 
provided to VFW, but not to Mr. Harris.  Subsequently, Mr. 
Harris did submit some of the requested evidence himself.  
Although this act probably mitigated the prejudice to the 
veteran's due process rights implied by the failure of the RO 
to provide the representative with a copy of the September 
1999 letter, the Board notes that this failure was part of 
larger pattern in this case of grave procedural error and 
also represented a violation of the Veterans Claims 
Assistance Act (VCAA), referred to above, which was enacted 
during the pendency of this appeal.  See 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West Supp. 2001).  The 
appellant is entitled to the benefit of this new law.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

The VCAA reaffirms VA's obligations to a claimant under the 
former law with respect to the giving of notice and the 
rendering of assistance with the development of evidence, 
clarifies the reach of these duties, and requires that these 
duties be fulfilled before the claim in question is decided.  
The VCAA requires VA to "notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical and lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim."  
38 U.S.C.A. § 5103 (West Supp. 2001) (emphasis added).  The 
Board finds that in this obligation has not been satisfied in 
this case. 

Therefore, the claim of entitlement to service connection for 
a psychiatric disorder must be remanded.  38 C.F.R. § 19.9(a) 
(2000) (If further evidence or clarification of the evidence 
or correction of a procedural defect is essential for a 
proper appellate decision, the Board shall remand the case to 
the agency of original jurisdiction and speciry the action to 
be undertaken.).

On remand, the veteran should be advised that if he wishes 
his current representative, Mr. Harris, to have complete 
access to all information contained in the claims file, 
regardless of whether it is relevant to the particular claims 
by which the scope of Mr. Harris' appointment was defined, he 
must provide a signed consent.  38 C.F.R. § 20.603.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096, in addition to that 
requested below, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  The RO should ensure 
that all written notices and 
communications of any kind that are 
provided to the veteran are also 
furnished to his representative.

2.  On remand, the veteran should be 
advised that if he wishes his current 
representative to have complete access to 
all information contained in the claims 
file, regardless of its relevance to the 
particular claims by which the scope of 
the attorney's appointment was defined, 
he must provide a signed consent.  
38 C.F.R. § 20.603.

3.  The RO must provide the 
representative of the veteran, as well as 
the veteran again, with copies of the 
July 2000 and April 2001 supplemental 
statements of the case (and the letters 
accompanying them) as well as the 
September 1999 development letter issued 
in this matter.  The veteran and his 
representative should then be given an 
adequate opportunity to file a response, 
to include written commentary and 
argument. 

4.  Thereafter, and regardless of whether 
a response is received or not, the RO 
should readjudicate the claim of 
entitlement to service connection for a 
psychiatric disorder.  Unless the benefit 
sought on appeal is granted, a new 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  38 C.F.R. § 19.31 
(2000).  The veteran and his 
representative should then be given an 
adequate opportunity to respond.  
Thereafter, the case should be returned 
to the Board, if in order.

The purpose of the REMAND is to further develop the record 
and ensure due process of law.  The Board does not intimate 
any opinion, either factual or legal, as to the ultimate 
disposition warranted in this case.  No action is required of 
the veteran until he receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



